DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Claims 1-2, 8 are previously presented.
	Claims 3-4 is original.
	Claim 5 is cancelled.
	Claims 6-7 are withdrawn.

Response to Arguments

Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Argument: There is no disclosure of the claimed MFR ratio of 2-5.
This is not found persuasive because Applicant’s own Remarks indicate that the MFR is an intrinsic property of the resin which does not reflect the particle size of a resin powder.  Applicant’s Remarks pp. 6 – middle of the page.
If the MFR ratio is a function of the shape of the particles or some other factor / variable (for example, the columnar form of either of the modes or both of the modes of the distribution the particles), that criticality is not captured in the current claim construction in such a manner as to be given accorded patentable weight.  
Examiner cannot read in the material shapes from the specification when the variable that gives the particles their claimed inherent properties is not captured in the claimed subject matter.
Examiner acknowledges that the outstanding Final Rejection OA does not have a rejection in view of Ibe that discloses the recited MFR ratio and that the rejection in view of Osuna has been withdrawn.  However, as Applicant acknowledges, the MFR ratio is an inherent property of the recited material and that material is similar in nature to as what Examiner considers is captured by the current claim construction (i.e. a resin, PBT is not recited in the claims).
Furthermore, since the first and second resin particles have an identical volume average particle diameter, it is irrelevant that the MFR2 is greater than an MFR 1 in establishing the MFR ratio except in the sense that it means that the recited MFR ratio recited in the claims is greater than 1 rather than less than 1 in the case where MFR ratio of MFR1 is greater than MFR2 and in inter-relating the recited mass flow rate ratio and that of the reversed condition.
Therefore, Applicant’s Remarks are not found persuasive with regards to the rejection in view of Ibe which has a bimodal resin distribution of particle sizes and the same desired (per Applicant’s specification) polymer PBT, as such a resin would necessarily have the claimed mass flow ratio (i.e. a columnar particle shape of PBT, for example, is not recited in the claimed subject matter).

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743